NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 21-1733
                                      _____________

                                  SHARON M. JAMES,
                                                Appellant

                                             v.

      A.C. MOORE ARTS AND CRAFTS INC./SBAR’S INC.; LAURA DORON;
           STARMANE HAYMAN; A.C. MOORE ARTS & CRAFTS, INC.,
                           _______________

                     On Appeal from the United States District Court
                                for the District of Delaware
                                 (D.C. No. 1:18-cv-00063)
                     District Judge: Hon. Colm F. Connolly, U.S.D.J.
                                     _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 28, 2022

       Before: CHAGARES, Chief Judge, McKEE and MATEY, Circuit Judges.

                                 (Filed: February 3, 2022)
                                     _______________

                                       OPINION
                                    _______________




       
         This disposition is not an opinion of the full Court and, under I.O.P. 5.7, does not
constitute binding precedent.
MATEY, Circuit Judge.

       Before it closed its doors for good, Sharon James worked for A.C. Moore Arts &

Crafts, Inc. (“A.C. Moore”) for almost a decade. Despite first “loving” her job, (App. at

811), things turned sour when A.C. Moore instituted changes that impacted James’s

hours and responsibilities. James filed four charges of discrimination against A.C. Moore

and, when the Delaware Department of Labor (“DDOL”) dismissed them, she sued in

federal court. The District Court granted A.C. Moore’s motion for summary judgement

and, finding no error, we will affirm.

                                   I. BACKGROUND

A.     The Allegations

       A.C. Moore hired James in 2009 as a part-time Activities Specialist, a position that

emphasized “flexibility” in duties, including stocking and checkout. (App. at 862.) In 2011,

A.C. Moore revised James’s job description to add product promotion and class instruction.

In 2013, A.C. Moore implemented a “Static Schedule,” assigning all employees regular

shifts that reduced the number of scheduled hours per week for most positions, including

the Activities Specialist. In response, James filed an age discrimination charge with the

DDOL. A second charge followed, alleging retaliation for the first charge because of

reduced hours, changed responsibilities, and negative performance reviews. A third charge

again alleged retaliation based on adverse work assignments. And a fourth charge related




                                             2
to workplace lockers.1 Complaining of cold conditions in the store, James voluntarily

resigned in March 2018.

B.     The Lawsuit

       James sued, alleging violation of the Age Discrimination in Employment Act of

1967 (“ADEA”). She also alleged that A.C. Moore retaliated against her and created a

hostile work environment.2 The District Court dismissed part of the complaint, and then

granted A.C. Moore summary judgement on the remaining claims. This timely appeal of

the decision granting summary judgment followed.3

                                     II. DISCUSSION

       We review a grant of summary judgement4 de novo. Moyer v. Patenaude & Felix,

A.P.C., 991 F.3d 466, 469 (3d Cir. 2021). Summary judgement is appropriate only if

“‘there is no genuine dispute as to any material fact’ and, viewing the facts in the light most

favorable to [James], [A.C. Moore] ‘is entitled to judgment as a matter of law.’” Shuker v.

Smith & Nephew, PLC, 885 F.3d 760, 770 (3d Cir. 2018) (quoting FED. R. CIV. P. 56(a)).



       1
          The incident stemmed from a policy change requiring employees to request a
locker, rather than choosing their own. When several lockers were secured with zip-ties,
James cut the tie off the locker she historically used. She alleges her personal items were
then removed from the locker and discarded.
        2
           James also filed suit against two individual defendants. The District Court
dismissed both claims because the ADEA does not provide for individual liability. James
does not appeal that decision.
        3
           The District Court had jurisdiction under 28 U.S.C. § 1331 and we have
jurisdiction under 28 U.S.C. § 1291.
        4
          James references allegations that the District Court dismissed at an earlier stage
in the litigation. Because James did not appeal those rulings, and does not appeal them
now, we do not address those facts. See In re Wettach, 811 F.3d 99, 115 (3d Cir. 2016)
(holding that an argument not developed in an opening brief is forfeited).
                                              3
“Unsupported assertions, conclusory allegations, or mere suspicions are insufficient to

overcome a motion for summary judgment.” Betts v. New Castle Youth Dev. Ctr., 621 F.3d

249, 252 (3d Cir. 2010). James appeals only the District Court’s award of summary

judgement on her retaliation claim, so we do not address her other claims. See Barna v. Bd.

of Sch. Dirs. of Panther Valley Sch. Dist., 877 F.3d 136, 145–46 (3d Cir. 2017).

       Without direct evidence of retaliation, we use the three-part McDonnell Douglas

framework requiring James to establish that 1) she engaged in protected activity, 2) she

was subject to an adverse action, and 3) there is a causal connection between the protected

activity and adverse action. Fasold v. Justice, 409 F.3d 178, 188 (3d Cir. 2005) (citing

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). Then, the burden of production

shifts to A.C. Moore to present a “legitimate, non-retaliatory reason” for the adverse action.

Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193 (3d Cir. 2015). And if A.C. Moore

advances such a reason, the burden shifts back to James to show that A.C. Moore’s

proffered explanation was false, and that retaliation was the “real reason” for the adverse

action. Id. (citation omitted). We address each allegation in turn.5

A.     Demotion, Change in Duties, and Adverse Assignments

       James alleges that A.C. Moore retaliated against her when it reassigned her job

duties and demoted her. James satisfies the first element of her prima facie case because

she filed four charges of discrimination. See Daniels, 776 F.3d at 193 (“For purposes of



       5
        On our read, only the first two allegations are included within James’s third and
fourth DDOL charges. But the District Court addressed the final two allegations, and A.C.
Moore follows suit in its Response Brief. So we address them here as well.
                                              4
the first prong of a prima facie case of retaliation, protected ‘opposition’ activity includes

. . . an employee’s filing of formal charges of discrimination.”). But she does not establish

that these allegations constitute adverse actions. An adverse action is one that “would have

‘dissuaded a reasonable worker from making or supporting a charge of discrimination.’”

Moody v. Atl. City Bd. of Educ., 870 F.3d 206, 220 (3d Cir. 2017) (quoting Daniels, 776

F.3d at 195). James’s job title never changed and she testified that “[n]obody told [her] that

[she] lost the activities specialist job”—in person, on paper, or otherwise. (App. at 711.)

Nor was her hourly rate of pay ever reduced.

       And James’s duties did not change, either. Working at the cash register was always

a part of her job description, while light janitorial duties were added to all non-exempt

positions in 2016. In all, her belief that she was “demoted,” (App. at 711), amounts to an

“[u]nsupported assertion[],” which cannot overcome a motion for summary judgement.

Betts, 621 F.3d at 252.

B.     Locker Assignment

       Next, James argues that A.C. Moore retaliated against her by taking her locker away.

That is enough to show a protected activity (as it followed her administrative charges and

internal complaints), but it does not show an “adverse action.” Assuming the locker was

once assigned to James, A.C. Moore changed its policy to require all employees—not just

James—to submit a locker request. And even if this were an adverse action, the locker

change occurred eighteen months after the third charge and seven months after James filed

an internal complaint. These time frames are not “unusually suggestive.” See LeBoon v.

Lancaster Jewish Cmty. Ctr. Ass’n, 503 F.3d 217, 232–33 (3d Cir. 2007) (three months

                                              5
“cannot create an inference of causation and defeat summary judgment”); Andreoli v.

Gates, 482 F.3d 641, 650 (3d Cir. 2007) (five months “insufficient to raise an inference of

causation”). Considering the circumstances, no “reasonable factfinder could determine that

[James’s] engagement in a protected activity was the likely reason for” the locker

reassignment, Carvalho-Grevious v. Del. State Univ., 851 F.3d 249, 261 (3d Cir. 2017)

(emphasis omitted).

C.     Lower Performance Evaluation

       Next, James alleges that her performance evaluations dropped after she filed her

charges. Recall that James filed her first charge in February 2013, and the second in June

2013. James received her 2012 “Meets Expectations” after her first filing, the same rating

she received in 2009 and 2010. It was not until the 2013 performance review that James’s

score declined.6

       But this still does not make a prima facie case. First, James testified that her score

rebounded over the next years. One negative evaluation, standing alone, is not enough to

constitute an adverse action. See Walker v. Centocor Ortho Biotech, Inc., 558 F. App’x

216, 220 (3d Cir. 2014). Second, even if one negative score were enough, James was not

disciplined, nor was her compensation impacted. And “[t]he antiretaliation provision

protects an individual not from all retaliation, but from retaliation that produces an injury

or harm.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006).



       6
        Though the record is unclear as to when James received her 2013 review results,
we construe the facts in the light most favorable to James, Shuker, 885 F.3d at 770, and
assume that James received this lower-than-usual score after filing the second charge.
                                             6
D.    False Reports

      Finally, James contends that A.C. Moore retaliated against her by making a false

submission to the DDOL. This unsubstantiated allegation cannot overcome a motion for

summary judgement. See Betts, 621 F.3d at 252.

                                III. CONCLUSION

      James fails to establish a dispute as to any material fact and we will affirm the

District Court’s award of summary judgement.




                                          7